DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 04/30/21.
a. No claims have been amended.
b. Objections to the drawings is withdrawn since it has being amended accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-15 rejected under 35 U.S.C. 103 as being unpatentable over Rashid et al. (US 2020/0329354, “Rashid”) in view of Kubota et al. (US 2017/0230869, “Kubota”).
Regarding claim 1, Rashid discloses a method for data transmission between a user equipment operating in a cellular network for wireless communication, and a control terminal accessible from the cellular network (See ¶.21, Mission-Critical (MC) applications may be based upon wireless communication systems having ultra-low latencies, extremely high reliability, or both. Various Mission-Critical Internet-of-Things (MC-IoT) or other emerging applications, like tactile internet applications or real-time end-to-end communication (e.g., remote robot and/or drone control), may be based upon wireless communication with ultra-low latencies and/or extremely high reliability),
- wherein the user equipment operates in a communication connection to the control terminal by means of at least a first and a second wireless carrier (See ¶.21, remote robot and/or drone control may be based upon wireless communication with ultra-low latencies and/or extremely high reliability; See ¶.157, generate a carrier frequency as the output frequency; Examiner’s Note: Kubota discloses a first and second wireless carriers),
- with one of the control terminal and the user equipment acting as transmitting apparatus, the other as receiving apparatus (See ¶.75, to obtain a service through an MC-IoT CN, a UE may first establish connectivity with an MC-IoT service. Once connectivity with the MC-IoT service is established, data flows may be added between the UE and the service. Establishment of connectivity may create a communication path between a UE and an MC application server instance. The communication path may be persistent, and may remain active until explicitly ended by either the UE or the MC application server instance; See ¶.21, Various MC-IoT, like tactile internet applications or real-time end-to-end communication (e.g., remote robot and/or drone control), may be based upon wireless communication with ultra-low latencies and/or extremely high reliability), 
- wherein the transmitting apparatus sends a content record at least as at least a first data packet over the first wireless carrier and as at least a second data packet over the second wireless carrier, the method comprising the steps for the receiving apparatus of (See ¶.24, CNs may support flexible and dynamic connectivity between a UE and an application server, such as an MC-IoT application server, over various flows. In some embodiments, the disclosed CNs may establish simultaneous data paths between a UE and different server instances of a service, such as an MC-IoT service. The server instances may vary due to UE mobility, changing network characteristics (e.g., load, latency, and/or reliability), and/or different Quality-of-Service (QoS) targets. The disclosed CNs may also establish redundant data-paths for the same flow. The flexible and dynamic connectivity may thereby advantageously provide consistently ultra-low latencies and extremely high reliabilities):
 - attempting to receive the first data packet over the first wireless carrier and the second data packet over the second wireless carrier (See fig.2 and ¶.4, associated data paths; See ¶.14, See ¶.24, CNs may support flexible and dynamic connectivity between a UE and an application server, such as an MC-IoT application server, over various flows. In some embodiments, the disclosed CNs may establish simultaneous data paths between a UE and different server instances of a service, such as an MC-IoT service. The server instances may vary due to UE mobility, changing network characteristics (e.g., load, latency, and/or reliability), and/or different Quality-of-Service (QoS) targets. The disclosed CNs may also establish redundant data-paths for the same flow).
Rashid discloses the method of establishing redundant data paths for the same flow, but does not explicitly disclose the limitations what Kubota discloses,
- sending over the first and second wireless carriers each a success indication message to the transmitting apparatus (Kubota, See 120 & 130 fig.1 and ¶.63, multiple wireless networks have overlapping such as E-UTRAN supporting long term evolution (LTE) and a GMS network and/or a 5G NR network; See ¶.69, MTC and eMTC UEs include robots, drones, and/or remote devices; Examiner’s Note: the Examiner interprets that receiving side sends each only a success indication message over the two carriers, i.e. it is not necessary to send NACK if the receiving side does not receive any message) indicating whether at least one of the first and second data packet was successfully received (See ¶.102, responsible for error detection using an acknowledgement (ACK) and/or negative acknowledgement (NACK) protocol to support HARQ operations; See ¶.125, feedback information may include an ACK signal, a NACK signal, a HARQ indicator, and/or various other suitable types of information; See ¶.103, feedback transmitted by the BS 610; Examiner’s Note: the controller at the receiving side, i.e. data sink side 662 sends a feedback information for error detection using an ACK and/or NACK protocol, therefore, if the receiving side receives a data packet successfully and then response, i.e. sends ACK message from eNB 122 to UE 110; and/or from BS 132 to UE 110. Therefore, each of the two sides send ACK over each of the two carriers, ‘whether at least one of the first and second data packet was successfully received’. That is, if UE 110 receives ACK from 122, but not receiving any or receiving NACK from BS 132, or vice versa, it meets the claim limitations “at least one of two data packet was successfully received”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “sending over the first and second wireless carriers each a success indication message to the transmitting apparatus indicating whether at least one of the first and second data packet was successfully received” as taught by Kubota into the system of Rashid, so that it provides a way of detecting packet transmitting error using an ACK and/or NACK protocol to support HARQ operations (Kubota, See ¶.102).

Regarding claim 2, Rashid does not explicitly disclose what Kubota discloses “the at least first and second wireless carriers are established by at least one of: two base nodes supporting same technology standard, two base nodes supporting two different technology standards, or two base nodes multiple wireless networks have overlapping such as E-UTRAN supporting long term evolution (LTE) and a GMS network and/or a 5G NR network; See ¶.69, MTC and eMTC UEs include robots, drones, and/or remote devices).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 3, Rashid does not explicitly disclose what Kubota discloses “comprising the steps for the transmitting apparatus of: continuing sending a second content record, in case of receiving a success indication message from the receiving apparatus over at least one of the first and second wireless carriers (See ¶.102, responsible for error detection using an acknowledgement (ACK) and/or negative acknowledgement (NACK) protocol to support HARQ operations; See ¶.125, feedback information may include an ACK signal, a NACK signal, a HARQ indicator, and/or various other suitable types of information).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 4, Rashid does not explicitly disclose what Kubota discloses “comprising further the step of resending the content record in case no success indication message was received within a predetermined time window (See ¶.102, responsible for error detection using an acknowledgement (ACK) and/or negative acknowledgement (NACK) protocol to support HARQ operations; See ¶.125, feedback information may include an ACK signal, a NACK signal, a HARQ indicator, and/or various other suitable types of information).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 5, Rashid discloses “the step of sending the success indication message is carried out as soon as one of the first and second data packets was successfully received (See ¶.102, responsible for error detection using an acknowledgement (ACK) and/or negative acknowledgement (NACK) protocol to support HARQ operations; See ¶.125, feedback information may include an ACK signal, a NACK signal, a HARQ indicator, and/or various other suitable types of information).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 7, Rashid discloses “further comprising for the receiving apparatus the step of sending an information record to the cellular network of at least one of the first or second wireless carrier, the information record comprising an indication indicating at least one of out of the group of: if the data packet was retrieved first with the respective wireless carrier, or if the data packet was retrieved during the predetermined time window (See ¶.31, Some CN embodiments disclosed herein may utilize one or more values of a five-tuple of values to distinguish traffic flows from each other. The five-tuple of values may comprise a source Internet Protocol (IP) address, a destination IP address, a source port number, a destination port number, and an IP protocol (e.g., Transmission Control Protocol (TCP) or User Datagram Protocol (UDP)). A Logical Network Controller (LNC) element of a CN may use the five-tuple of values to control an entire data path without relying on tunneling among specialized network nodes. An LNC may have control authority over multiple IP subnets in an CN, which may facilitate the offering of the best possible data path to an MC-IoT flow, in a dynamic manner, in order to reach sub-millisecond latency and extreme reliability).”

Regarding claim 8, it is a user equipment claim corresponding to the method claim 1, except the limitations “a transmitting circuitry and a receiving circuitry (See ¶.15-16, hardware processing circuits for a UE)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 9, it is a claim corresponding to the claim 2 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 10, it is a UE claim corresponding to the claim 8 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 11 and 12, they are claims corresponding to claims 3 & 4, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 13, it is a control terminal claim corresponding to the method claim 1 for the main portion of control terminal and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 14, it is a control terminal claim corresponding to the method claim 1 for the main portion of user equipment and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 15, it is a cellular network claim corresponding to the method claims 1 & 7 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rashid in view of Kubota and further in view of Tang et al. (US 2019/0260515, “Tang”).
Regarding claim 6, Rashid and Kubota do not explicitly disclose what Tang discloses “wherein the success indication message comprises an information element relating to which of the at least one out of the group of the first wireless carrier and the second wireless carrier caused the sending of the success indication message (See ¶.3, ¶.8, and ¶.10, the configured carriers include a first carrier and a second carrier, HARQ feedback information of the first carrier and HARQ feedback information of the second carrier are transmitted on an uplink control channel of the first carrier in the environment of URLLC and mMTC).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “wherein the success indication message comprises an information element relating to which of the at least one out of the group of the first wireless carrier and the second wireless carrier caused the sending of the success indication message” as taught by Tang into the system of Rashid and Kubota, so that it provides a way of meeting ever-increasing service type requirements such as URLLC and mMTC, and/or eMBB (Tang, See ¶.3).

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and remapped the rejection to the argued claim limitations at the examiner’s best by adding “Examiner’s Note” to provide more details, using the prior art of record in the current prosecution of the claims.
At pages 11-15, the key arguments are any combination of Rashid and Kubota fail to disclose “attempting to receive the first data packet over the first wireless carrier and the second data packet over the second wireless carrier, and - sending over the first and second wireless carriers each a success indication message to the transmitting apparatus indicating whether at least one of the first and second data packet was successfully received.”
In reply, first, the clamed method of “attempting to receive the two packets over two different carriers” is not necessary to receive the packets simultaneously. Second, the clamed method of “sending a success indication over two different carriers” is not necessary to send the success feedback simultaneously. Therefore, if one of the first and second data packet was successfully received, the disclosure of Kubota teaches or suggests the limitations “whether at least one of the first and second data packet was successfully received.”
The limitations “attempting to receive the first data packet over the first wireless carrier and the second data packet over the second wireless carrier” read on;
Fig.1 of Kubota discloses that UE sends packets to eNB 122 and/or BS 132.                                       
    PNG
    media_image1.png
    651
    625
    media_image1.png
    Greyscale

The limitations “sending over the first and second wireless carriers each a success indication message to the transmitting apparatus indicating whether at least one of the first and second data packet was successfully received” read on:
¶.[0102] of Kubota discloses “responsible for error detection using an acknowledgement (ACK) and/or negative acknowledgement (NACK) protocol to support HARQ operations.”
¶.[0103] of Kubota discloses “feedback transmitted by the BS 610.”
¶.[0125] of Kubota discloses  “feedback information may include an ACK signal, a NACK signal, a HARQ indicator, and/or various other suitable types of information.”
In other words, the receiving side sends each only a success indication message over the two carriers as recited in claim 1 and therefore, it is not necessary to send NACK if the receiving side does not receive any message. The controller at the receiving side, i.e. data sink side 662 sends a feedback information for error detection using an ACK and/or NACK protocol and therefore, if the receiving side receives a data packet successfully and then response, i.e. the receiving side sends ACK message from eNB 122 to UE 110; and/or from BS 132 to UE 110. 
Therefore, each of the two receiving sides sends ACK over each of the two carriers. That is, if UE 110 receives ACK from 122, but not receiving any or receiving NACK from BS 132, or vice versa, it meets the claim limitations “whether at least one of two data packet was successfully received.”
Therefore, ordinary skill in the art applies the method of “sending over the first and second wireless carriers each a success indication message to the transmitting apparatus indicating whether at least one of the first and second data packet was successfully received” as taught by Kubota into the system of Rashid in order to detect packet transmitting error using an ACK and/or NACK protocol to support HARQ operations as described in paragraph [0102]. Therefore, the examiner disagrees respectfully.

                                                                     Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411